NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a socket wherein, inter alia, … a second sleeve portion… the second sleeve portion being movable relative to the first sleeve portion in a 10direction toward the connection portion so that the first object is drivable by the first sleeve portion; …a third sleeve portion, the third sleeve portion being movable relative to the first sleeve portion in a direction away from the connection portion, and part of 15the third sleeve portion protruding beyond the first sleeve portion and configured to drive a third object;…, together in combination with the rest of the limitations in the independent claim.  The examiner notes that the socket assemblies cited herewith (PTO-892) collectively provide sleeve portions for driving objects of differing sizes; however, in each of these .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/